DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of gluconic acid and sodium gluconate as the low pH buffering system in the reply filed on 9/26/2022 is acknowledged.
Claims 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the opacity test" with respect to determining the opacity of a composition.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the TRPV1 Assay" with respect to determining the degree of TRPV1 in a composition.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956. Baca is cited on the 12/2/2021 IDS.
Baca discloses a skin care composition comprising one or more alpha hydroxy acids (AHAs), one or more salts of alpha hydroxyl acids, one or more tretinoin, retinols or retinol-like compounds,
and niacinamide or hydroquinone (Abs).  
Regarding claims 1d, 11-12 and 16d: Baca teaches the skin care composition to have a pH ranging from about 4 to about 6.5, which overlaps with the claimed pH ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
Regarding claim 1b and 16b: Baca teaches preferred AHAs to include lactic acid and  gluconic acid and these are used in amounts ranging from 0.05-30% [0027]. Baca further teaches that salts of AHAs act as humectants to bind and hold water in the stratum corneum and are natural moisturizers.  Salts of AHAs include glycolate and lactate [0029].
Regarding claim 1a, 10 and 16a: Baca teaches the niacinamide to be used in amounts ranging from 0.5-5%.  The niacinamide reduced transepidermal water loss and stimulates the brightening or clearing of the skin [0032].
Table 1 of Baca teaches exemplary compositions to comprise:
	-- 1-5% niacinamide – reading on instant claims 1a, 10 and 16a;
	-- 1-5% polyacrylate-13 – reading on instant claims 1c and 16c, as evidenced by Mateu and KR’956, polyacrylate-13 is a thickening agent and copolymer of acrylic acid, acrylamide and sodium acryloyldimethyltaurate monomers, reading on polymeric thickening agent comprising sodium acryloyldimethyltaurate;
	-- 5-10% sodium lactate (salt of AHAs);
	--less than 1% lactic acid – Baca also teaches that lactic acid can be used in amounts ranging from 0-30% [0017].
While in table 1 Baca exemplifies the use of lactic acid and lactate, Baa teaches gluconic acid and gluconate to be equivalent AHAs and salt of AHAs to lactic acid and lactate, therefore, the substitution of lactic acid and lactate with gluconic acid and gluconate is prima facie obvious absent evidence to the contrary.  While the prior art doesn’t teach sodium gluconate specifically, Baca teaches that sodium forms of the salts of AHAs are suitable for use, therefore, the use of sodium gluconate is prima facie obvious.
Regarding claim 9: Baca teaches the composition to comprise additional ingredients to enhance the composition performance, texture, viscosity and spreadability.  Additional ingredients include moisturizing agents [0035].
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of niacinamide, polymeric thickener, gluconic acid and sodium gluconate, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including niacinamide, polymeric thickener, gluconic acid and sodium gluconate for topical application to the skin from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding the amounts of combination of gluconic acid and sodium gluconate, as discussed about the gluconic acid is taught to be used in amounts of 0-30% and the sodium gluconate in amounts of 5-10%, which provides a range that overlaps with the claimed ranges and overlapping ranges are prima facie obvious.
Regarding claim 13: Since the composition of the combined prior art comprises the same components in same or similar amounts, the skilled artisan would reasonably expect the same properties to result, absent evidence to the contrary.

Claim(s) 1, 2, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956, as applied to claims 1, 9-13 and 16 above, and further in view of DE202004006865.
As discussed above, the prior art makes obvious the limitations of claims 1, 9-13 and 16, however, they do not teach the presence of a silicone emulsifier in the claimed amounts as recited by instant claim 2.
Baca teaches that additional ingredients to enhance the composition performance, texture, viscosity and spreadability can be added and these include emulsifiers [0035].
DE’865 teaches compositions for skin care comprising silicone emulsifiers which can further comprise AHAs.  The silicone emulsifier is taught to be used in amounts of 0.5-5%, a preferred emulsifier for use is dimethicone copolyol and is used in amounts of 0.1-2% (DE’865 claims).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baca with those of DE’865.  One of skill in the art would have been motivated to add 0.1-2% of dimethicone copolyol as an emulsifier into the composition of Baca as its prima facie obvious to combine prior art elements according to known methods to yield predictable results with a reasonable expectation of success as Baca teaches the emulsifier can be added and DE’865 teaches that dimethicone copolymer can be used in skin care compositions comprising AHAs.

Claim(s) 1, 3-4, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956, as applied to claims 1, 9-13 and 16 above, and further in view of Tanner (WO 2008/112964).
As discussed above, the prior art makes obvious the limitations of claims 1, 9-13 and 16, however, they do not teach the opacity of the composition as required by instant claims 3-4.
Tanner teaches skin care compositions and teaches that skin care compositions can be opaque or translucent.  The presence of colorants, insoluble particles, gas bubbles, large internal phase domains, and the like can affect the turbidity/translucency of a skin care composition.  Opacity and translucency may be quantitatively determined by the percent transmission. Skin care compositions yielding a percent transmission of greater than or equal to 60% are considered translucent. Skin care composition yielding a percent transmission of less than 60%, 55%, 50%, 40%, or, alternatively, 30% are considered opaque. In one embodiment, the first skin care comprising is translucent and the second skin care composition is opaque.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baca with those of Tanner. As Tanner teaches skin care formulations that can be formulated as translucent or as opaque and teaches the percent transmission to vary, a skilled artisan would have been motivated to formulate the composition in one of these two well-known ways taking into account that the presence of colorants, insoluble particles, gas bubbles, large internal phase domains, and the like can affect the turbidity/translucency of a skin care composition which affects the percent transmission, thus a skilled artisan would have been motivated to monitor the presence of these types of ingredients to ensure the composition has the desired percent transmission (i.e. opacity).  One of skill in the art would have a reasonable expectation of success as both Baca and Tanner teach skin care cosmetics.

Claim(s) 1, 5-7, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956, as applied to claims 1, 9-13 and 16 above, and further in view of Zamyatin (US 2016/0000692) and Jensen (US 6,589,514).
As discussed above, the prior art makes obvious the limitations of claims 1, 9-13 and 16, however, they do not teach the composition to comprise an oil that reduced tackiness as recited by instant claims 5-7.
Baca teaches that dimethicone and feel modifiers, like silicone, can be effectively added (Table 1 and [0035]).
Zamyatin teaches cosmetic compositions for application to the skin [0017].  The compositions are taught to comprise an emollient such as <100 cst dimethicone [0005], which overlaps with the claimed “less than 100cst” and “less than 10cst” and overlapping ranges are prima facie obvious absent evidence of criticality. The emollient provides a softening, protecting and soothing effect in the skin surface [0025].
Jensen teaches skin care compositions comprising emollients in amounts ranging from 5-30% (Jensen – claims 1 and 16).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baca with those of Zamyatin and Jensen.  One of skill in the art would have been motivated to add 5-30% of an emollient such as >100cst dimethicone to the composition of Baca as Zamyatin teaches that >100cst dimethicone is an emollient that provides softening, protecting and soothing effect in the skin surface and Jensen teaches that emollients are known to be used in cosmetics in amounts ranging from 5-30%.  One of skill in the art would have a reasonable expectation of success as Baca teaches that feel modifiers, such as silicones can be added and teaches dimethicone to be a suitable additive for use.

Claim(s) 1, 8, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956, as applied to claims 1, 9-13 and 16 above, and further in view of Hakozaki (US 2014/0196795).  Hakozai is cited on the 12/2/2021 IDS.
As discussed above, the prior art makes obvious the limitations of claims 1, 9-13 and 16, however, they do not teach the composition to comprise a stable fatty alcohol thickener as recited by instant claim 8.
Hakozaki teaches cosmetic compositions for improving the appearance and barrier function of skin.  The composition has a low pH and combine a combination of niacinamide and saccharide (Abs). Hakozaki teaches that thickening agents, such as cetyl alcohol and stearyl alcohol, can be used.  These thickening agents are stable at low pH and neutralized thickening agents may not impart the desired thickening or feel properties to the composition at low pH [0040].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baca with those of Hakozaki.  One of skill in the art would have been motivated to add cetyl alcohol and/or stearyl alcohol to the composition of Baca as thickening agents as Hakozaki teaches that these compounds function are stable in low pH conditions and can insure that the composition has the desired thickening and feel properties at a low pH.  One of skill in the art would have a reasonable expectation of success as Baca teaches that thickening agents can be effectively added [0035].

Claim(s) 1, 9-13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca (US2018/0271760), as evidenced by Mateu (US 2014/0336308) and KR20170115956, as applied to claims 1, 9-13 and 16 above, and further in view of EP0134483 and Pereira (US 4,981,948).  
As discussed above, the prior art makes obvious the limitations of claims 1, 9-13 and 16, however, they do not teach the composition to be an essence and have a viscosity as recited by instant claim 14.
Claim 14 recites “the composition is in the form of an essence,” and the claim requires the composition to have ingredients (a)-(d) and have a viscosity ranging from 1-30,000 cP.  Absent a definition in the specification as to what makes a composition an essence, a composition comprising the claimed ingredients (a)-(d) and having a viscosity ranging from 1-30,000 cP will be deemed to read on essence as claimed.
Baca teaches that thickening agents can be added [0035], and exemplifies polyacrylate-13, therefore it would have been prima facie obvious to include thickening agents as this is specifically contemplated and expected to yield no more than expected from such an arrangement.
EP’483 teaches skin care composition and teaches that the amount of water or aqueous carrier to be included in the skin care compositions will vary, depending upon the desired consistency of the final product. By varying the amount of water, thickener and/or amphoteric surfactant present, it is possible to formulate a thick-flowing liquid or lotion, a semi-liquid thick cream, a paste, a stick, a gel, an alcoholic hydrogel, an emulsion, an alcoholic solution or a formulation suitable for use in an aerosol. In any event, the cosmetic composition should be provided in a form which can be uniformly spread on the skin [0037].
EP’483 teaches that preferred lotion formulations typically exhibit a viscosity from about 2000 to 20,000 centipoises (cps) at ambient temperature (approx. 25°C). The preferred facial creams exhibit a viscosity from about 25,000 to 60,000 cps and the heavier creams or pastes show viscosities from 70,000 to 170,000 cps [0050].
Pereira teaches skin cosmetics and teaches that viscosities of up to 2,000 mPas resemble milk, 2000-5000 a think lotion, 5000-8000 normal pourable lotion and so forth (Col.7, ln. 10-25).
 It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baca with those of EP’483 and Pereira.  One of skill in the art would have recognize that the viscosity of the composition Baca could be optimized by varying the concentration of the thickening agents, in order obtain a desired viscosity required to control the topical application of the composition. One of skill in the art would further recognize that the viscosity of the composition is further modified dependent on the final texture of the composition, whether it be a milk, lotion, a facial cream or thicker heavier pastes or creams. Therefore, it would be obvious to modify the amounts of thickening agent to achieve a viscosity ranging from 2000-20,000 cps at 25°C, which reads on the claims 1-30,000 cP.  One of skill in the art would have a reasonable expectation of success as both Baca, Pereira and EP’483 teach cosmetic compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,959,933 in view of Baca (US 2018/0271760).
 US’933 teaches a skin care essence, comprising: a) about 0.1% to 10% of a vitamin B3 compound; b) about 0.1% to 5% of a pH buffer comprising lactic acid and sodium lactate; c) about 0.1% to 5% of a polymer thickener comprising polyacrylate crosspolymer-6; d) about 0.1% to 10% of a silicone fluid having a viscosity of 100 cSt or less at 25° C.; and e) wherein the composition has a pH of about 2.0 to about 5.0, an opacity of about 60 to about 85 and a viscosity of about 1 cP to about 15000 cP at 25° C.  The skin care essence further comprises about 0.01% to about 1% of a silicone emulsifier and the silicone fluid is dimethicone with a viscosity of 10 cSt or less.  The composition further comprises a stable fatty alcohol thickener selected from the group consisting of cetyl alcohols, stearyl alcohols, behenyl alcohols and combinations thereof and at least one additional skin care active selected from the group consisting of vitamins, minerals, peptides, sugar amines, sunscreens, oil control agents, flavonoid compounds, anti-oxidants, protease inhibitors, tyrosinase inhibitors, anti-inflammatory agents, moisturizing agents, exfoliating agents, skin lightening agents, anti-acne agents, anti-wrinkle agents, phytosterols, N-acyl amino acid compounds, antimicrobials, antifungals, and combinations thereof.  The vitamin B3 compound is niacinamide the pH is about 3.5 to about 3.9. The composition exhibits a TRPV1 activation of less than about 10% according to the TRPV1 assay.
However, the composition comprises lactic acid and sodium lactate instead of gluconic acid and sodium gluconate.
The teachings of Baca are discussed above and are incorporated into this rejection and the claims are obvious for the same reasons of equivalency between lactic acid/sodium lactate and gluconic acid/sodium gluconate as discussed above.

Claims 1-2, 5-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 17/215988 in view of Baca (US 2018/0271760). 
US ‘988 teaches a skin care composition, comprising: a) about 0.1% to 10% of a niacinamide; b) about 0.1% to 5% of a pH buffer comprising lactic acid and sodium lactate; c) about 0.1% to 5% of a polymer thickener comprising polyacrylate crosspolymer-6; d) about 0.1% to 10% of a silicone fluid having a viscosity of 100 cSt or less at 25° C.; and e) wherein the composition has a pH of about 2.0 to about 5.0.  The skin care composition further comprises about 0.01% to about 1% of a silicone emulsifier and the silicone fluid is dimethicone with a viscosity of 10 cSt or less.  The composition further comprises a stable fatty alcohol thickener selected from the group consisting of cetyl alcohols, stearyl alcohols, behenyl alcohols and combinations thereof and at least one additional skin care active selected from the group consisting of vitamins, minerals, peptides, sugar amines, sunscreens, oil control agents, flavonoid compounds, anti-oxidants, protease inhibitors, tyrosinase inhibitors, anti-inflammatory agents, moisturizing agents, exfoliating agents, skin lightening agents, anti-acne agents, anti-wrinkle agents, phytosterols, N-acyl amino acid compounds, antimicrobials, antifungals, and combinations thereof.  The pH is about 3.5 to about 3.9. The composition exhibits a TRPV1 activation of less than about 10% according to the TRPV1 assay.
However, the composition comprises lactic acid and sodium lactate instead of gluconic acid and sodium gluconate.
The teachings of Baca are discussed above and are incorporated into this rejection and the claims are obvious for the same reasons of equivalency between lactic acid/sodium lactate and gluconic acid/sodium gluconate as discussed above.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613